Avery, J.
From an examination of the whole case, there can be but little room for doubt, that the defendants were entitled, at some stage of the proceedings, to have this bill dismissed. The principal questions to be settled under the bill and answers must, _ it is evident, have come up for decision under the bill first filed and still pending in the superior court. The article of sale or mortgage on which this is founded, constituted a prominent document, in the first— upon this the action of the court was sought, and its binding obligation controverted by Brown. The depositions *211taken in the first ease, and the various exhibits there introduced, touching the interest of the Corwines, of Mrs. Taylor, and of Davis and Brown, in the printing establishment, and their connection with it, were the appropriate evidence to establish the same interest and connection in the second. The rights of the parties were so essentially before the court in the first suit, that there seems to us a manifest impropriety in commencing the second, during its pendency, although in the meantime some of the notes had fallen due.
There are three courts of concurrent jurisdiction holding their terms in Cincinnati. The suitor both at law and in equity, may proceed at his option in either of them. But he cannot try his chances in them all, and thus accomplish his object, if he can defeat his adversary in either. From their decrees, when sitting as courts of equity, it is true, an appeal may in all cases be taken to the supreme court. But in this way it may happen .that different bills will come up and be pending in the same court, between the same parties, to settle •one matter in controversy.
We are of the opinion that after one court of chancery has obtained rightful jurisdiction over a subject, another court of chancery, of only equal authority, should not assert jurisdiction over the same matter; but whenever the fact is shown by competent evidence, should dismiss the bill. The commercial court had sufficient cause on the ground here considered, to dismiss this bill; and the cause for dismissal is not removed by the appeal. The controversy between these parties upon the merits we do not decide.

The bill is dismissed.